Citation Nr: 0319841	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-06 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for seborrhea dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1942 until November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan which denied entitlement to service 
connection for a skin disability.  During the pendency of the 
appeal, service connection was established for tinea pedis, 
tinea cruris, onychomycosis and tinea corporis, by a rating 
decision in February 2002.  The RO continued denial of 
service connection for seborrhea dermatitis.  Hence, the 
issue remaining on appeal is as phrased on the title page of 
this decision.

The Board notes that the veteran timely expressed 
disagreement with a May 2002 rating decision that denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  In a rating decision dated in 
November 2002, the RO granted an increased rating of 70 
percent for service-connected anxiety state, and granted a 
total rating for compensation purposes based on individual 
unemployability.  In statements received in December 2002 and 
June 2003, the veteran expressed satisfaction with the award 
of a 70 percent rating for the service-connected anxiety 
state, and the grant of a total rating for compensation 
purposes based on individual unemployability.  He expressed a 
desire to discontinue any further action with regard to 
completion of an appeal in this regard.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, while a 
Supplemental Statement of the Case (SSOC) issued in February 
2002 apprised the veteran of the provisions of 38 C.F.R. 
§ 3.159, the veteran and his representative have not been 
apprised of what specific information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his specific claim of service connection for 
seborrhea dermatitis, and which specific evidence, if any, 
the veteran is expected to obtain and submit, and which 
specific evidence will be retrieved by VA.  As such, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  

The Board additionally notes that in a statement received in 
April 2002, the veteran timely expressed disagreement with a 
February 2002 rating decision which assigned a 10 percent 
initial rating for tinea pedis, tinea cruris, onychomycosis 
and tinea corporis.  A statement of the case has not been 
issued in this regard.  Where a statement of the case has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence, relative 
to the veteran's claims for service 
connection for seborrhea dermatitis, and 
entitlement to an initial rating in 
excess of 10 percent for service-
connected tinea pedis, tinea cruris, 
onychomycosis and tinea corporis.  If 
additional evidence is received as to 
either issue, the RO should readjudicate 
the claim.  If the benefit sought as to 
the issue of entitlement to service 
connection for seborrhea dermatitis is 
not granted, a SSOC should be issued to 
the veteran and his representative, and 
the appropriate period of time allotted 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

2.  The RO should issue a statement of 
the case reflecting RO adjudication of 
the issue of entitlement to an initial 
rating in excess of 10 percent for tinea 
pedis, tinea cruris, onychomycosis and 
tinea corporis, consistent with receipt 
of a notice of disagreement with regard 
to the February 2002 rating decision 
initial rating assignment.  All 
applicable law should be outlined, and 
the veteran should be specifically 
advised of the need to submit a timely 
substantive appeal to complete an appeal 
in this regard.  Only if an appeal is 
timely completed with regard to the 
increased rating issue should the issue 
be returned to the Board 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2000).

?	



